DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The after final amendment filed on 02/22/2022 has been entered. Claims 7, 14, 21-24, 26 and 29-35 have been canceled; Claims 20 and 25 have been amended and Claims 36-53 have been newly added. Thus, Claims 20, 25 and 36-53 are currently pending and are under examination.

Moot Rejection
	Claims 14, 21-24 and 26 have been canceled and thus the 103 rejection of the canceled claims is now moot.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are made of record in the prosecution history, however, the references fail to teach or suggest the claimed compound 2,3-dibromo-4,4,4-trifluoro-1-butene or 1-bromo-4,4,4-trifloro-1-butene. Accordingly the references neither anticipate nor reasonably make obvious the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Claims 20, 25 and 36-53 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622